     Case 2:21-cv-03594-FLA-AFM Document 22 Filed 08/02/21 Page 1 of 5 Page ID #:172



 1
 2
 3
                                                                               JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11     CHRIS LANGER,                                Case No. 2:21-cv-03594-FLA (AFMx)
12                               Plaintiff,
                                                    ORDER REMANDING ACTION TO
13                  v.                              LOS ANGELES SUPERIOR COURT
14
15     AI SUNSET, LLC, et al.,
16                               Defendants.
17
18
19
20                                             RULING
21           Before the court are the parties’ responses to the court’s Order to Show Cause
22     (“OSC”) why the court should not remand this action to Los Angeles Superior Court
23     for lack of subject matter jurisdiction. Dkt. 18. For the reasons stated herein, the
24     court REMANDS the action to Los Angeles Superior Court. The court’s OSC why
25     the court should exercise supplemental jurisdiction over the state law claims, Dkt. 10,
26     is DISCHARGED as MOOT.
27     ///
28     ///

                                                   1
     Case 2:21-cv-03594-FLA-AFM Document 22 Filed 08/02/21 Page 2 of 5 Page ID #:173



 1                                        BACKGROUND
 2           Plaintiff Chris Langer (“Plaintiff”) filed the initial Complaint in this action in
 3     Los Angeles Superior Court on March 26, 2021. Dkt. 1. Defendants AI Sunset, LLC
 4     and JKlein Hotel Investments, LLC (“Defendants”) removed the action to this court
 5     on April 28, 2021. Id. In the operative First Amended Complaint (“FAC”), Plaintiff
 6     brings causes of action for violation of the Unruh Civil Rights Act (“Unruh Act”),
 7     Cal. Civ. Code §§ 51-53, and the Unfair Competition Law, Cal. Bus. & Prof. Code
 8     § 17200, et seq. (the “UCL”). Dkt. 17. Plaintiff seeks the statutory minimum of
 9     $4,000 for each offense under the Unruh Act, but does not allege the amount in
10     controversy exceeds $75,000.
11           The court issued an OSC requesting briefing from the parties to establish
12     whether the court has subject matter jurisdiction over the action. Dkt. 18. The parties
13     untimely responded to the court’s order. Dkts. 20, 21.1
14                                          DISCUSSION
15     I.    Legal Standard
16           Federal courts have subject matter jurisdiction only as authorized by the
17     Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
18     Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
19     may be removed to federal court only if the federal court would have had original
20     jurisdiction over the suit. 28 U.S.C. § 1441(a). Jurisdiction is generally determined
21     from the face of the complaint. Miller v. Grgurich, 763 F.2d 372, 373 (9th Cir. 1985).
22     The court may remand the action sua sponte “[i]f at any time before final judgment it
23     appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c);
24     United Invs. Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 967 (9th Cir. 2004).
25
26
27
       1
        Plaintiff was ordered to respond no later than July 9, 2021, Dkt. 18, but responded on
       July 20, 2021. Dkt. 21. Defendants were ordered to respond no later than July 16,
28     2021, Dkt. 18, but responded on July 17, 2021. Dkt. 20.
                                                   2
     Case 2:21-cv-03594-FLA-AFM Document 22 Filed 08/02/21 Page 3 of 5 Page ID #:174



 1     II.   Analysis
 2           As Defendants assert the existence of federal jurisdiction, they bear the burden
 3     to show jurisdiction is proper. Kokkonen, 511 U.S. at 377. Subject matter jurisdiction
 4     may arise from a federal question pleaded on the face of the complaint or non-federal
 5     questions where the parties are completely diverse and the amount in controversy
 6     exceeds $75,000. See 28 U.S.C. §§ 1331, 1332; Duncan v. Stuetzle, 76 F.3d 1480,
 7     1485 (9th Cir. 1996) (“[F]or a complaint to state a claim ‘arising under’ federal law, it
 8     must be clear from the face of the plaintiff’s well-pleaded complaint that there is a
 9     federal question.”).
10           The operative FAC does not plead facts to establish subject matter jurisdiction
11     based on diversity. See generally Dkt. 17. Thus, the court only has jurisdiction over
12     this action if the FAC involves claims “arising under the Constitution, laws, or treaties
13     of the United States.” 28 U.S.C. § 1331. On the face of the FAC, Plaintiff brings
14     claims only under the California Unruh Act and UCL, which are state law statutory
15     claims. Dkt. 17. Defendants contend the court has jurisdiction because Plaintiff’s
16     claim under the California Unruh Act is “based entirely on the Defendants’ purported
17     violation of the Americans with Disabilities Act” and, therefore, Plaintiff’s complaint
18     implicates a federal question sufficient to support jurisdiction. Dkt. 20.2 The court
19     disagrees.
20           A federal court may exercise federal question jurisdiction if a state-law claim
21     “necessarily raise[s] a stated federal issue, actually disputed and substantial, which a
22
23     2
         Defendants’ response is styled as their “Response to OSC re Supplemental
24     Jurisdiction.” Id. at 1. As the subject OSC, however, concerns the question of
25     whether the court has subject matter jurisdiction, the court will treat Defendants’
       response as an argument that the court has subject matter jurisdiction because a
26     federal question is embedded in the state law claims. To the extent this document is
27     intended to be a response to the court’s May 21, 2021 OSC, the document was filed
       over a month and a half late, and the court declines to consider this response as
28     untimely. See Dkt. 10.
                                                   3
     Case 2:21-cv-03594-FLA-AFM Document 22 Filed 08/02/21 Page 4 of 5 Page ID #:175



 1     federal forum may entertain without disturbing any congressionally-approved balance
 2     of federal state judicial responsibilities.” Grable & Sons Metal Prods. v. Darue Eng’g
 3     & Mfg., 545 U.S. 308, 314 (2005). Under the California Unruh Act, a violation of the
 4     Americans with Disabilities Act (“ADA”) also constitutes a violation of California
 5     law. Cal. Civ. Code § 51(f).
 6           “[T]he mere presence of a federal issue in a state cause of action,” however,
 7     “does not automatically confer federal-question jurisdiction.” Merrell Dow Pharms.,
 8     Inc. v. Thompson, 478 U.S. 804, 813 (1986). As the Supreme Court instructed in
 9     Grable, a district court’s exercise of jurisdiction over a state-law claim that involves
10     the violation of a federal law is not dispositive of the jurisdictional analysis. Grable,
11     545 U.S. at 314. Rather, the court must assess whether its exercise of jurisdiction
12     would “disturb[] any congressionally approved balance of federal and state judicial
13     responsibilities.” Id.
14           Defendants fail to meet their burden to show this court’s jurisdiction over
15     Plaintiff’s state law claims is proper, despite the presence of an issue involving the
16     ADA. As the Ninth Circuit has recognized, “Congress’s choice not to provide a
17     damages remedy under the ADA signified a congressional conclusion that the
18     presence of an ADA violation as an element of [a state law claim based on the ADA]
19     is insufficient to confer federal question jurisdiction.” See Wander v. Kaus, 304 F.3d
20     856, 860 (9th Cir. 2002).
21           Here, as in Wander, the exercise of federal jurisdiction over the instant action
22     would frustrate Congress’s intent that federal courts should not provide a forum for
23     state causes of action for damages premised on a violation of the ADA. See id. at
24     859-60. Accordingly, the court finds Plaintiff’s California Unruh Act and UCL
25     causes of action do not “arise under federal law,” even though they are premised on a
26     violation of federal laws. Defendants, thus, fail to demonstrate the court has subject
27     matter jurisdiction over Plaintiff’s claims or this action.
28     ///

                                                    4
     Case 2:21-cv-03594-FLA-AFM Document 22 Filed 08/02/21 Page 5 of 5 Page ID #:176



 1                                      CONCLUSION
 2           For the foregoing reasons, the court REMANDS this action to Los Angeles
 3     Superior Court. The court’s OSC as to why the court should exercise supplemental
 4     jurisdiction over the state law claims, Dkt. 10, is DISCHARGED as MOOT.
 5
 6           IT IS SO ORDERED.
 7
 8     Dated: August 2, 2021
 9                                              ______________________________
10                                              FERNANDO L. AENLLE-ROCHA
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               5
